DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-5, 11-15 in the reply filed on 05/13/2022 is acknowledged. Amended claims 10, 20 are examined along with the elected claims.
Status of Claims
3. 	Claims 1, 4-5, 10-11, 14-15, 20-32 are pending wherein claims 1, 10, 11, and 20 are in independent form. 
4.	Claims 2-3, 6-9, 12-13, 16-19 have been canceled. 
5.	Claims 21-32 have been added newly.








Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4, 5, 10, 11, 14, 15, 20-22, 24-28, 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (US 20180234524 A1, hereinafter referred to as Cheng).
		Re claim 1, Cheng teaches a method (Abstract) comprising:
	(i) receiving, by a relay user equipment (UE), signaling (RRC connection reconfiguration message) comprising a configuration of adaptation protocol (AP) parameters (QoS indication, QCI/ARP to DRB mapping, Par 0110, QCI/ARP to PPP mapping, Par 0112, bearer identifier and corresponding QoS parameters, Par 0115, Par 0118) for a group of UEs (Remote UE, Relay UE, Fig. 2), the group of UEs comprising the relay UE and a remote UE (Remote UE, Relay UE, Fig. 2), and the AP parameters for configuring the relay UE to relay traffic between a base station and the remote UE (parameters such as QoS indication, QCI/ARP to DRB mapping, QCI/ARP to PPP mapping, virtual/bearer identifier and corresponding QoS parameters enable the relay UE to forward traffic to the remote UE and the base station, Fig. 2) (Fig. 2, Fig. 12-16, Par 0078-0079, Par 0107-0116, Par 0118-0120, Par 0156, Par 0183-0192);
	(ii) receiving, by the relay UE, the traffic from one of the base station or the remote UE (relay UE receiving traffic from the remote UE over PC5 interface and the base station over Uu interface), the traffic comprising packet data (PDCP PDU) and the AP parameters (Adaptation header includes QoS parameters, QoS indication, bearer identifier) (Fig. 2-5, Fig. 12-16, Par 0098, Par 0107-0116, Par 0121-0123, Par 0126-0133, Par 0183-0188, Par 0195-0198, Par 0204-0206); and
	(iii) transmitting, by the relay UE, the traffic comprising the packet data (PDCP PDU) and the AP parameters (header) towards the other one of the base station (relay UE forwards traffic to the base station over Uu interface) or the remote UE (relay UE forwards traffic to the remote UE over PC5 interface) (Fig. 2-5, Fig. 13, Fig. 16, Par 0098, Par 0107-0116, Par 0117-0120, Par 0123, Par 0131-0133, Par 0191-0192, Par 0209-0212).
		Claim 11 recites an apparatus performing the steps recited in claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1.
		Re claims 4, 14, Cheng teaches that the first interface (one of the Uu interface and PC5 interface of the relay UE, Fig. 2) comprises a respective radio link control (RLC) layer (Relay UE using a layered protocol structure including the RLC layer to communicate with both the remote UE and the base station) and the second interface (one of the Uu interface and PC5 interface of the relay UE, Fig. 2) comprises a respective RLC layer (Relay UE using a layered protocol structure including the RLC layer in layer 2 (L2) to communicate with both the remote UE and the base station); and wherein the method further comprises converting, based on the AP parameters (parameters such as QoS indication, QCI/ARP to DRB mapping, QCI/ARP to PPP mapping, virtual/bearer identifier and corresponding QoS parameters enable the relay UE to forward traffic to the remote UE and the base station, Fig. 2. Fig. 5 shows header conversion between Uu and PC5 interface), the traffic associated with the respective RLC layer of the first interface (one of the Uu interface and PC5 interface of the relay UE, Fig. 2) to be associated with the respective RLC layer of the second interface (one of the Uu interface and PC5 interface of the relay UE, Fig. 2. Relay UE converting traffic from PC5 to Uu interface while forwarding traffic to the base station and converting traffic from Uu to PC5 interface while forwarding traffic to the remote UE) (Fig. 2-5, Par 0076-0079, Par 0085, Par 0103-0105, Par 0107-0116, Par 0121-0123, Par 0125-0128, Par 0130-0133). 
		Re claims 5, 15, Cheng teaches that the first interface and the second interface comprise an access (Uu) interface and a sidelink (PC5) interface (Uu interface and PC5 interface of the relay UE, Fig. 2) (Fig. 2, Par 0076-0079, Par 0108-0116).
		Re claim 10, Cheng teaches a method (Abstract) comprising:
	(i) transmitting, by a base station, signaling to a relay user equipment (UE) (RRC connection reconfiguration message), the signaling comprising a configuration of adaptation protocol (AP) parameters (QoS indication, QCI/ARP to DRB mapping, Par 0110, QCI/ARP to PPP mapping, Par 0112, bearer identifier and corresponding QoS parameters, Par 0115, Par 0118) for a group of UEs (Remote UE, Relay UE, Fig. 2), the group of UEs comprising the relay UE and a remote UE (Remote UE, Relay UE, Fig. 2), and the AP parameters for configuring the relay UE to relay traffic between a base station and the remote UE (parameters such as QoS indication, QCI/ARP to DRB mapping, QCI/ARP to PPP mapping, virtual/bearer identifier and corresponding QoS parameters enable the relay UE to forward traffic to the remote UE and the base station, Fig. 2) (Fig. 2, Fig. 12-16, Par 0078-0079, Par 0107-0116, Par 0118-0120, Par 0156, Par 0183-0192);
	(ii) transmitting or receiving the traffic by the base station (transmitting traffic to the relay UE and receiving from the relay UE), the traffic comprising packet data (PDCP PDU, Payload data) and the AP parameters (Adaptation header includes QoS parameters, QoS indication, bearer identifier) (Fig. 2-5, Fig. 11-16, Par 0098, Par 0107-0116, Par 0121-0123, Par 0126-0133, Par 0179-0181, Par 0183-0192, Par 0194-0198, Par 0201-0206, Par 0208-0121); 
	(iii) wherein transmitting the traffic comprises transmitting the traffic to the relay UE (downlink traffic from the base station over Uu interface), for the relay UE to forward the traffic to the remote UE (downlink traffic from the relay UE to the remote UE over PC5 interface) (Fig. 2, Fig. 11-16, Par 0076-0079, Par 0107-0116, Par 0179-0181, Par 0183-0192, Par 0194-0198, Par 0201-0206, Par 0208-0121), and 
	(iv) wherein receiving the traffic comprises receiving the traffic from the relay UE (uplink traffic from the relay UE over Uu interface), the traffic being forwarded from the remote UE by the relay UE (uplink traffic from the remote UE to the relay UE over PC5 interface) (Fig. 2, Fig. 11-16, Par 0076-0079, Par 0107-0116, Par 0179-0181, Par 0183-0192, Par 0194-0198, Par 0201-0206, Par 0208-0121).
		Claim 20 recites an apparatus performing the steps recited in claim 10 and thereby, are rejected for the reasons discussed above with respect to claim 10.
		Re claims 21 and 27, Cheng teaches that the AP parameters configure the relay UE to receive the traffic at a first interface of the relay UE, and to transmit the traffic at a second interface of the relay UE (Parameters such as QoS indication, QCI/ARP to DRB mapping, QCI/ARP to PPP mapping, virtual/bearer identifier and corresponding QoS parameters enable the relay UE to receive traffic from the remote UE and the base station over the PC5 interface and the Uu interface and to transmit traffic to the remote UE and the base station over the PC5 interface and the Uu interface) (Fig. 2-5, Fig. 13, Fig. 16, Par 0076-0079, Par 0085, Par 0103-0105, Par 0107-0116, Par 0121-0123, Par 0125-0128, Par 0130-0133, Par 0191-0192, Par 0209-0212).
		Re claims 22, 26, 28, 32, Cheng teaches that the AP parameters comprise a bearer identity for identifying a bearer of the traffic (DRB identifier, virtual DRB identifier), and a remote UE identity for identifying the remote UE (Par 0108---" The adaptation layer may include an identifier to differentiate packets of different remote UEs”. virtual link identifier identifying a remote UE communicating over the PC5 interface) (Fig. 2-4, Par 0105-0119, Par 0122-0123, Par 0127-0128, Par 0131-0133).
		Re claims 24, 30, Cheng teaches that the adaptation protocol is associated with a packet format comprising a header part and a data part, and wherein the header part comprises the AP parameters (Adaptation header) and the data part (PDCP PDU, data payload) comprises the packet data (Fig. 3-5, Par 0107-0116, Par 0122-0132). 
		Re claims 25, 31, Cheng teaches that the signaling comprising the configuration of the AP parameters is Radio Resource Control signaling (RRC connection reconfiguration message) (Par 0110, Par 0112, Par 0115, Par 0118, Par 0149, Par 0156).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above and further in view of Adachi et al (US 20190261450 A1, hereinafter referred to as Adachi).
		Re claims 23, 29, Cheng teaches that the AP parameters are associated with an AP layer of a protocol stack (Parameters such as QoS indication, QCI/ARP, DRB ID, PPP, virtual/bearer identifier included in the adaptation layer header) (Fig. 2-5, Par 0104-0105, Par 0107-0116, Par 0122-0132).
		Cheng does not explicitly disclose that the AP layer being located above a radio link control (RLC) layer of the protocol stack.
		Adachi teaches that the AP layer being located above a radio link control (RLC) layer of the protocol stack (Adaptation layer located above RLC layer, Fig. 5) (Par 0091).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Cheng by including the step that the AP layer being located above a radio link control (RLC) layer of the protocol stack, as taught by Adachi for the purpose of properly controlling the layer 2 relay, as taught by Adachi (Par 0037-0038).















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473